DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Jonathan M. Harris (Reg. No. 44,144) on 03/18/2021.
The application has been amended as follows:

IN THE CLAIMS:
	1.	(Currently Amended) A method comprising: 
storing, in a memory on a wireless sensor device in the wireless sensor network, a prefix table, the prefix table indexing a fifteen-octet prefix of a first 128-bit Internet Protocol Version 6 (IPv6) address, wherein a key associated with the prefix table indicates a unique index in the prefix table of the fifteen-octet prefix, wherein: 
the wireless sensor device is an end device; 
a first prefix of the first 128-bit IPv6 address comprises the first fifteen-octet prefix and a node address of the first 128-bit IPv6 address comprises an octet of the first 128-bit IPv6 address other than the first fifteen-octet prefix; and
the key is a single octet; 
forming, by the wireless sensor device, a first address indicator for the first 128-bit 
storing the first address indicator in at least one memory location on the wireless sensor device;
receiving a second IPv6 address on the wireless sensor device, the second IPv6 address having the first prefix and a different node address than the first 128-bit IPv6 address; 
retrieving the key associated with the first prefix; 
forming a second address indicator for the second IPv6 address, the second address indicator comprising the key and a node address of the second IPv6 address; and 
storing the second address indicator in at least one memory location on the wireless sensor device. 

2. 	(Currently Amended) The method of claim 1, in which the node address of the first and second 128-bit IPv6 addresses is a low-order M octets of the respective 128-bit IPv6 address and the first prefix is a high-order (16-M) octets of the respective 128-bit IPv6 address. 

3. 	(Original) The method of claim 2, in which M=1. 

4. 	(Previously Presented) The method of claim 1, in which the first address indicator consists of sixteen bits, the high-order eight bits storing a last octet of the first 128-bit IPv6 address as a node address and the low-order eight bits storing the key. 

5. 	(Cancelled).

6. 	(Previously Presented) The method of claim 1, including: using the key in the first address indicator to retrieve the first prefix; and generating the first 128-bit IPv6 address from the first prefix and the node address in the first address indicator. 

7. 	(Previously Presented) The method of claim 1, including: 

	storing, on the wireless sensor device, the second prefix in association with a second key; forming a third address indicator for the third IPv6 address, the third address indicator consisting of the second key and a node address of the third IPv6 address; and 
	storing the third address indicator in at least one memory location on the wireless sensor device.                                                                                                                                    

8. 	(Currently Amended) A wireless sensor device comprising: 
a memory in the wireless sensor device storing software instructions for managing Internet Protocol Version 6 (IPv6) addresses, wherein the wireless sensor device is an end device; and 
a processor in the wireless sensor device configured to execute software instructions, in which execution of the software instructions: 
stores a prefix table, the prefix table indexing a fifteen-octet prefix of a first 128-bit IPv6 address in a prefix table, wherein a first prefix of the first 128-bit IPv6 address comprises the fifteen-octet prefix, a node address of the first 128-bit IPv6 address comprises an octet of the first 128-bit IPv6 address, and a key associated with the prefix table indicating a unique index in the prefix table for the fifteen-octet prefix;
forms a first address indicator for the first 128-bit IPv6 address, the first address indicator is two octets in size and comprises the key and the node address of the first 128-bit IPv6 address, the key is a single octet; 
stores the first address indicator in at least one location in the memory;
receives a second 128-bit IPv6 address on the wireless sensor device, the second 128-bit IPv6 address having the first prefix and a different node address than the first 128-bit IPv6 address;
retrieves the key associated with the first prefix;
forms a second address indicator for the second 128-bit IPv6 address, the second address indicator comprising the key and a node address of the second 128-bit IPv6 address; and
stores the second address indicator in at least one location in the memory. 

9. 	(Currently Amended) The wireless sensor device of claim 8, in which the node address for the first and second 128-bit IPv6 addresses is a low-order M octets of the respective 128-bit IPv6 address and the first prefix is a high-order (16-M) octets of the respective 128-bit IPv6 address. 

10. 	(Original) The wireless sensor device of claim 9, in which M=1. 

11. 	(Currently Amended) The wireless sensor device of claim 8, in which the first and second address indicator consists of sixteen bits, the high-order eight bits storing a last octet of the respective first or second128-bit IPv6 address as the node address and the low-order eight bits storing the key. 

12. 	(Cancelled). 

13. 	(Previously Presented) The wireless sensor device of claim 8, in which execution of the software instructions further uses the key in the first address indicator to retrieve the first prefix and generates the first 128-bit IPv6 address from the first prefix and the node address in the first address indicator. 

14. 	(Previously Presented) The wireless sensor device of claim 8, in which execution of the software instructions further receives a third 128-bit IPv6 address on the wireless sensor device, the third 128-bit IPv6 address having a second prefix different from the first prefix, stores the second prefix in the prefix table, forms a third address indicator for the third 128-bit IPv6 address, the third address indicator consisting of a second key indicating where the second prefix is stored in the prefix table and a node address of the third 128-bit IPv6 address, and stores the third address indicator in at least one location in the memory. 


storing, on the wireless sensor device, a prefix table, the prefix table indexing a fifteen-octet prefix of a first 128-bit Internet Protocol Version 6 (IPv6) address, wherein the wireless sensor device is an end device, wherein a first prefix comprises the fifteen-octet prefix, a node address of the first 128-bit IPv6 address comprises an octet of the first 128-bit IPv6 address, and a key associated with the prefix table that indicates a unique index in the prefix table of the fifteen-octet prefix; 
forming a first address indicator for the first 128-bit IPv6 address, the first address indicator is two octets in size and comprises the key and the node address of the first 128-bit IPv6 address, the key is a single octet; 
storing the first address indicator in at least one memory location on the wireless sensor device;
receiving a second IPv6 address on the wireless sensor device, the second IPv6 address having the first prefix and a different node address than the first 128-bit IPv6 address; 
retrieving the key associated with the first prefix; 
forming a second address indicator for the second 128-bit IPv6 address, the second address indicator comprising the key and a node address of the second 128-bit IPv6 address; and 
storing the second address indicator in at least one memory location on the wireless sensor device. 

16. 	(Currently Amended) The computer readable medium of claim 15, in which the node address of the respective first or second 128-bit IPv6 address is a low-order M octets of the respective 128-bit IPv6 address and the first prefix is a high-order (16-M) octets of the respective 128-bit IPv6 address. 

17. 	(Original) The computer readable medium of claim 16, in which M=1. 



19. 	(Previously Presented) The computer readable medium of claim 15, in which the method includes: 
using the key in the first address indicator to retrieve the first prefix; and 
generating the first 128-bit IPv6 address from the first prefix and the node address in the first address indicator. 
20. 	(Previously Presented) The computer readable medium of claim 15, in which the method includes: 
receiving a third 128-bit IPv6 address on the wireless sensor device, the third 128-bit IPv6 address having a second prefix different from the first prefix; 
storing, on the wireless sensor device, the second prefix in the prefix table; 
forming a third address indicator for the third 128-bit IPv6 address, the third address indicator consisting of a second key indicating where the second prefix is stored in the prefix table and a node address of the third 128-bit IPv6 address; and 
storing the third address indicator in at least one memory location on the wireless sensor device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of records, individually or in combination, fail to explicitly anticipate or render obvious limitations of “forming a first address indicator for the first 128-bit IPv6 address, the first address indicator is two octets in size and comprises the key and the node address of the first 128-bit IPv6 address, the key is a single octet; and storing the first address indicator in at least one memory location on the wireless sensor device; receiving a second IPv6 address on the wireless sensor device, the second IPv6 address having the first prefix and a different 
By interpreting the claims in light of the Specification, the examiner finds the claimed invention to be patentably distinct from the prior art of records. 
The dependent claims, being further limiting to the independent claims, and enabled by the specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERHANU D BELETE/           Examiner, Art Unit 2468                                                                                                                                                                                             
/PARTH PATEL/Primary Examiner, Art Unit 2468